***TEXT OMITTED AND FILED SEPARATELY.  CONFIDENTIAL TREATMENT REQUESTED BY
HYPERFEED TECHNOLOGIES, INC. UNDER 17 C.F.R. SECTIONS 200.80(b)(4) AND 200.83
AND UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 10.1

 

HYPERFEED TECHNOLOGIES, INC.,

MONEYLINE TELERATE, and

REUTERS LIMITED

TRADING ROOM SYSTEM SOFTWARE AND DESKTOP LICENSE AGREEMENT

 

 

ACCEPTED:

 

 

 

 

 

BY: HYPERFEED TECHNOLOGIES, INC.

 

 

 

 

Signature:

 

/s/ Paul Pluschkell

 

 

 

 

 

NAME:

PAUL PLUSCHKELL

TITLE:

CEO

 

 

DATE:

MAY 20, 2005

 

 

ACCEPTED:

 

 

 

 

 

BY:

MONEYLINE TELERATE

 

 

 

 

Signature:

 

/s/ Adam Ableman

 

 

 

 

 

NAME:

ADAM ABLEMAN

TITLE:

GENERAL COUNSEL

 

 

DATE:

MAY 20, 2005

 

 

ACCEPTED:

 

 

 

 

 

BY:

REUTERS LIMITED

 

 

 

 

Signature:

 

/s/ Rosemary Martin

 

 

 

 

 

NAME:

ROSEMARY MARTIN

TITLE:

GENERAL COUNSEL AND COMPANY SECRETARY

 

 

DATE:

MAY 20, 2005

 

--------------------------------------------------------------------------------


 

THIS TRADING ROOM SYSTEM SOFTWARE LICENSE AGREEMENT (this “Agreement”) is
entered into on May [Date], 2005, by and between Moneyline Telerate, a Delaware
corporation (“Licensor”), Reuters Limited, a corporation organized under the
laws of England and Wales (“Reuters”) and HyperFeed Technologies, Inc., a
Delaware corporation (“Licensee”).

 

WHEREAS, Licensor wishes to grant a license pursuant to the terms set forth
below and Licensee wishes to obtain that license;

 

NOW, THEREFORE, the Parties (as defined below) agree as follows:

 

1.                                      DEFINITIONS

 

“Acquisition Agreement” shall have the meaning set forth in Section 15.8.

 

“Active8 Software” means the source code of version 2.11 of the Telerate Active8
software excluding any remote update facility and modified to work only with the
TRS Software and to remove all references to the term “Active8” or any other
Licensor trademark or any term similarly confusing thereto.

 

“Additional Services” shall have the meaning set forth in section 6.4.

 

“Agreement” shall have the meaning set forth in the preamble to this agreement.

 

“Client API” means any sub-component of the TRS Software which has been made
generally available by Licensor to customers of the system for the purpose of
building applications which can indirectly communicate with the infrastructure
components without the direct use of protocols and semantics which are
proprietary to the TRS Software.

 

“Customer Deployment” means a Licensee Platform that is physically located in a
location owned or leased by Licensee’s customer.

 

“Damages” means any losses, damages, fees, costs (including reasonable
attorney’s fees) or liabilities as further set forth herein.

 

“Delivery Date” means the date on which the TRS Software has been delivered to
the Site, such date not to occur before the Effective Date.

 

“Derivative Works” shall have the meaning set forth in 17 USC Section 101.

 

“Documentation” means, as the context requires, the pre-existing user, and
system documentation for the Software including any copies of any of the above.

 

“Effective Date” has the meaning set forth in Section 15.10.

 

“Fee” shall have the meaning set forth in Section 5.1.

 

“Feedhandler” means an application sub-component of the Licensee Platform
external to the infrastructure components that indirectly publishes data into
the infrastructure via the Client API.  Each file within a Feedhandler must
contain at least one string with the reference “Hyperfeed” in it and any
executable file of each Feedhandler must include a “command line” switch option
to obtain the version information which states that “Hyperfeed” is the licensor.

 

“Licensee Desktop” means the object or executable code form of the Active8
Software and any Derivative Works Licensee creates pursuant to Section 4.3 of
this Agreement.

 

“Licensee Platform” means the object or executable code form of the TRS Software
and any Derivative Works Licensee creates pursuant to this Agreement.

 

“Managed Deployment” means a Licensee Platform that is hosted and/or managed by
Licensee for Licensee’s customer on a one to one basis.

 

“Reference Platform” means Sun Microsystems SPARC hardware running the Solaris
2.6 operating system.

 

“Schedule” means any schedule attached to this Agreement.

 

“Shared Deployment” means a Licensee Platform that is hosted and/or managed by
Licensee for multiple Licensee customers.

 

“Site” means the site, set out in Schedule A, where Licensor shall deliver the
Software.

 

“Software” means the TRS Software, Active8 Software and the Licensee Desktop as
of the date of delivery to Licensee

 

“Sublicensee” means any third party who receives a limited non-transferable
license to the Licensee Platform or Licensee Desktop.

 

“Telerate Active8” means the object code of the Telerate Active8 software.

 

“Territory” shall have the meaning set forth in Section 4.6.

 

“Transaction” means the transaction contemplated by the Acquisition Agreement.

 

“TRS Software” means the source and object code forms of the computer programs
set out in Schedule A.

 

2.                                      TERM

 

2.1.                              All licenses granted by Licensor under this
Agreement shall be for the term stated, subject to earlier termination in
accordance with the terms and conditions as set forth herein.

 

3.                                      DELIVERY

 

3.1.                              Licensor shall deliver the TRS Software to the
Site on the Delivery Date.

 

3.2.                              Licensee agrees to prepare, at Licensee’s
expense, a suitable area at the Site for the TRS Software in accordance with
reasonable instructions to be furnished by Licensor to Licensee a reasonable
time prior to the Delivery Date.

 

3.3.                              Licensee shall acknowledge in writing within
five days after the Software or the relevant part has been delivered to the
Site.  If Licensee does not furnish such acknowledgement within five days, the
Software or relevant part shall be deemed to have been delivered.

 

3.4.                              Licensor shall certify in writing to Licensee
when delivery of the Software has been completed.

 

4.                                      LICENSES

 

4.1.                              Licensor hereby grants to Licensee a
perpetual, exclusive (except as set forth in Sections 4.6 and 4.11) license in
the Territory, effective as of the Effective Date, to use the TRS Software and
Documentation and modify the TRS Software, in source code form, to create
Derivative Works,

2

--------------------------------------------------------------------------------


 

and to manufacture, reproduce, and have reproduced such Derivative Works.

 

4.2.                              Licensor hereby grants to Licensee a
perpetual,  exclusive (except as set forth in Sections 4.6 and 4.11) license
effective as of the Effective Date, to distribute and sublicense the TRS
Software and/or Licensee Platform, together with Documentation related thereto,
as part of a software platform for the distribution of market data in a Customer
Deployment, Managed Deployment or Shared Deployment model that permits users and
applications to either publish market data to the platform and/or subscribe to
market data from the platform, for use within the Territory.

 

4.3.                              Licensor hereby grants to Licensee a perpetual
license in the Territory to use the Active8 Software and modify the Active8
Software to create Derivative Works, and to manufacture, reproduce, and have
reproduced such Derivative Works.  The license granted in this Section 4.3 shall
be exclusive (except as set forth in Sections 4.6 and 4.11) to Licensee for a
period of two years from the Effective Date, except that Licensor shall have the
rights to grant similar licenses with respect to the Active8 Software in
connection with sales of all or any portion of its or its Affiliates’ business.

 

4.4.                              Licensor hereby grants to Licensee a
perpetual, non-exclusive license, effective as of the Effective Date, to
distribute and sublicense the Licensee Desktop together with any Documentation
related thereto, for use within the Territory. Each sublicense to the Licensee
Desktop may only be granted in connection with a license to the Licensee
Platform and only for use to connect to the Licensee Platform.

 

4.5.                              Licensee shall require each Sublicensee to
enter an agreement that protects Licensor’s rights in substantially the same
manner set forth in this Agreement.

 

4.6.                              The “Territory” shall be global, excluding
each region listed in Schedule B for so long as the exclusive nature of the
corresponding agreement specified therein remains in effect as to TRS Software
or Telerate Active8; provided that upon expiration or termination of such
agreement or such exclusive nature, the “Territory” shall include such
corresponding region.  ***

 

4.7.                              Licensee may license Feedhandlers to existing
customers of Licensor for use with the TRS Software in object code form supplied
to those customers by Licensor.  Where Licensor makes an update to the Client
API generally available, it will make that update available to Licensee. Other
than Feedhandlers, Licensee shall not sell or license any individual components
of the Licensee Platform to existing customers of Licensor for use with software
supplied to those customers by Licensor, unless Licensee, by contracting
directly with that customer, assumes full responsibility for supporting the TRS
Software in object code form provided to that customer by Licensor.

 

4.8.                              Nothing in this Agreement shall be construed
as preventing either party from providing source code of the TRS Software or
Active8 Software to an escrow agent pursuant to a standard source code escrow
agreement.

 

4.9.                              Licensee shall be responsible for obtaining
third party licenses, to the degree any are necessary to use the Software,
Licensee Desktop or Licensee Platform.  Upon request by Licensee, Licensor shall
provide reasonable assistance in facilitating Licensee’s procurement of such
third party licenses.  Attached hereto as Schedule C is a true and correct list
of all third party licenses that are required to use the Software on the
Delivery Date.

 

4.10.                        No trademark license is conferred under this
Agreement.  Licensee shall, however, have the right to disclose to third parties
that Licensee Platform and Licensee Desktop are based on TRS or Telerate’s
Active8 technology, as appropriate, provided that, in each instance, there is a
statement made in close proximity and of equal size and font that the Licensee
Platform and Licensee Desktop are not Reuters products and are not supported by
Reuters.

 

4.11.                        Nothing in this Agreement shall be construed as
preventing Licensor from making, using, selling or otherwise exploiting the
Software or Documentation for its own benefit, however, Licensor agrees that it
shall not grant rights similar to those granted in Section 4.1 in a general
public license.

 

5.                                      FEES

 

5.1.                              Licensee agrees to pay to Licensor a fee for
the licenses set forth herein and support and maintenance (the “Fee”) as set
forth on Schedule D.

 

5.2.                              Licensee agrees to pay Licensor one-half of
the cost reasonably incurred by Licensor in making the modifications set forth
in the definition of the Active8 Software and otherwise preparing the Active8
Software for Licensee.  Licensee’s share of this cost shall not exceed $50,000. 
Licensor shall provide Licensee with necessary documentation to evidence the
costs incurred in such actions.

 

5.3.                              Licensor will promptly provide Licensee a
written invoice providing reasonable detail of any expenses properly incurred by
Licensor under this Agreement.

 

5.4.                              Licensee will pay any sums due by Licensee to
Licensor under this Agreement in full, without any right to set-off or
deduction, within 30 days of the date of the relevant invoice.  If any tax in
the nature of withholding tax is payable on any sums invoiced under this
Agreement, Licensee will pay Licensor such amount as is necessary to ensure that
the net amount received by Licensor after such withholding shall be equal to the
amount invoiced.

 

5.5.                              Licensee will be responsible for all
applicable sales, use, value added or similar taxes or taxes payable with
respect to the provision of the Software, the Licensee Platform or Licensee
Desktop, or arising out of or in connection with this Agreement, other than
taxes based upon Licensor’s income.  If Licensor pays any such taxes on
Licensee’s behalf Licensee agrees to reimburse Licensor for such payment.

 

5.6.                              If Licensee fails to pay any amounts invoiced
under this Agreement in full within the time period specified in Section 5,
Licensee will be liable to pay Licensor interest at the rate of 1.5% per month
on the remaining amount due, such interest to accrue on a daily basis from the
due date until actual payment.

 

3

--------------------------------------------------------------------------------


 

6.                                      SUPPORT AND MAINTENANCE

 

6.1.                              Licensor will provide commercially reasonable
support and maintenance necessary to compile the source code and generate
version 4.6 of the TRS Software executables (other than the TRS Optional
Components, but including Observer/Observer+) to be run on the Reference
Platform, which may include training for a limited number of Licensee
representatives.  Thereafter, Licensor will provide commercially reasonable,
limited support, to be agreed between the parties in good faith.  The entire
period of support will extend from the Delivery Date until the end of the sixth
month after the Delivery Date.  Each party will provide a single point of
contact for all services provided under this Agreement.

 

6.2.                              Licensee will reimburse Licensor for all costs
reasonably incurred in connection with training, including reasonable travel
expenses.

 

6.3.                              Licensee will not be entitled to any further
software, developments, improvements or other alterations made after the
Delivery Date.

 

6.4.                              For a period of two years after Licensor’s
support obligation under Section 6.1 has expired, Licensee may wish to purchase
additional services from Licensor (each, an “Additional Service”).  In that
instance, Licensee shall provide reasonably detailed written notice setting
forth the proposed Additional Service.  Within ten (10) Business Days of receipt
of such notice, Licensor will notify the requesting party whether it agrees to
provide the proposed Additional Service and if so, any requirements necessary in
order to provide the proposed Additional Service.  If the parties agree, they
shall create a schedule for each Additional Service setting forth a description
of such Additional Service, the time period during which such Additional Service
will be provided, the reasonable charge, if any, for such Additional Service and
any other terms applicable thereto.  Licensor’s decision whether to provide any
Additional Service under this Section 6.4 shall be made in its sole discretion;
nothing in this Agreement shall be construed to obligate Licensor to provide any
Additional Service under this Section 6.4.

 

6.5.                              Under no circumstances is Licensor responsible
for support of any Derivative Works created from the Software.

 

6.6.                              Nothing in this Agreement shall be construed
to obligate Licensor to create any addition or supplement to the Documentation.

 

6.7.                              As soon as reasonably practicable following
the Effective Date, but not later than one week after the Effective Date,
Licensor shall deliver to Licensee a copy of the TRS Software.  As soon as
reasonably practicable following the Effective Date, but not later than one
month after the Effective Date, Licensor shall deliver to Licensee a copy of the
Licensee Desktop; provided that Licensor shall endeavor to provide Licensee with
a version of the Licensee Desktop to be used for demonstration purposes only,
and not for dissemination to third parties, by June 15, 2005.  As soon as
reasonably practicable following the Effective Date, but not later than three
months after the Effective Date, Licensor shall deliver to Licensee a copy of
the Active8 Software.

 

7.                                      PROPRIETARY RIGHTS, TITLE AND DERIVATIVE
WORKS

 

7.1.                              Licensee acknowledges and agrees that the
copyright, patent, trade secret, trademark and all other intellectual property
rights of whatever nature in the Software, and Documentation are and will remain
the property of Licensor, and nothing in this Agreement should be construed as
transferring any aspects of such rights to Licensee or any third party, other
than specifically set forth herein.

 

7.2.                              Title in the Software and Documentation will
remain with Licensor at all times.  Licensee will not allow the Software or
Documentation to become the subject of any lien, encumbrance or mortgage.

 

7.3                                 Notwithstanding anything to the foregoing,
Licensee shall retain all rights in and to the material it contributes to any
Derivative Works created pursuant to this Agreement, and Licensor shall have no
rights thereto.

 

8.                                      WARRANTY

 

8.1.                              Licensor warrants to Licensee that:  (a)
Licensor has the right to perform its obligations set forth under this Agreement
and in particular to grant the licenses hereunder; (b)  Licensor is the sole and
exclusive owner of all right, title and interest in and to, or has valid and
continuing rights to use, sell, license or transfer, as the case may be, the
Software free and clear of all encumbrances or obligations to others; and (c)
the use, practice or other commercial exploitation of the Software does not
infringe or violate any patent, copyright or trade secret.

 

8.2.                              Licensor represents and warrants that Tables 1
and 2 of Schedule A is a complete list of the components of the standard
software platform marketed by Licensor as the Telerate Trading Room System as it
is provided to customers by Telerate as of the Effective Date.

 

8.3.                              THE WARRANTIES SET FORTH IN THIS AGREEMENT ARE
LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES MADE BY LICENSOR.  LICENSOR
EXPRESSLY EXCLUDES ALL OTHER WARRANTIES EXPRESS OR IMPLIED INCLUDING WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  LICENSOR DOES NOT
WARRANT THAT THE SYSTEM WILL MEET LICENSEE’S REQUIREMENTS OR THAT THE OPERATION
OF THE SYSTEM WILL BE UNINTERRUPTED OR ERROR FREE, OR THAT ALL ERRORS OR DEFECTS
IN THE SYSTEM CAN BE CORRECTED. THE SYSTEM IS PROVIDED “AS IS” AND “WITH ALL
FAULTS.”

 

9.                                      LICENSEE’S RESPONSIBILITIES

 

9.1.                              Licensee will cooperate with Licensor and
provide any necessary assistance to allow Licensor to perform Licensor’s
obligations under this Agreement.

 

9.2.                              Licensee will:  (a) allow Licensor access to
the Site and the Software upon reasonable prior written notice; (b) use

 

4

--------------------------------------------------------------------------------


 

commercially reasonable efforts to provide a safe and secure work environment at
the Site for Licensor personnel performing support and maintenance service; and
(c) provide all facilities reasonably necessary for Licensor to carry out
Licensor’s obligations under this Agreement.

 

10.                               INDEMNITY

 

10.1.                        Licensee hereby indemnifies and agrees to defend
and hold harmless Licensor and its affiliates, officers, employees and
directors, or any third party provider of equipment, software, information or
services for Licensor from and against any and all Damages, demands, claims,
actions, proceedings, liabilities, losses, fees, costs or expenses (including
without limitation reasonable attorneys’ fees and the costs of any
investigation) directly or indirectly arising from (a) use of or reliance on the
Software, Documentation or any Derivative Works supplied by or created by
Licensee under this Agreement, (b) any breach of or default under the terms or
conditions of this Agreement by Licensee, (c) the use or possession, by Licensee
or any third parties via Licensee of any part of the Software, Documentation or
any Derivative Works supplied by or created by Licensee under this Agreement,
(d) any negligence, gross negligence or willful misconduct by or on behalf of
Licensee or its employees or agents

 

10.2.                        Licensee agrees that any Sublicensee will be
required to enter into an agreement with Licensee containing indemnification
language to the benefit of Licensor substantially similar to that set forth in
Section 10.1.

 

10.3.                        Licensor hereby indemnifies and agrees to defend
and hold harmless Licensee and its affiliates, officers, employees and directors
from and against any and all Damages, demands, claims, actions, proceedings,
liabilities, losses, fees, costs or expenses (including without limitation
reasonable attorneys’ fees and the costs of any investigation) directly or
indirectly arising from a breach of Licensor’s warranties under section 8.1.

 

12.                               LIMITATION OF LIABILITY

 

12.1.                        TO THE EXTENT PERMITTED BY LAW, UNDER NO
CIRCUMSTANCES WILL LICENSOR’S LIABILITY UNDER THIS AGREEMENT EXCEED THE FEE.

 

12.2.                        LICENSOR AND LICENSEE WILL HAVE NO LIABILITY WITH
RESPECT TO THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT OR OTHERWISE FOR
CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES INCLUDING, BUT
NOT LIMITED TO, LOSS OR DAMAGE TO DATA, LOSS OF BUSINESS OR LOST PROFITS.

 

13.                               TERMINATION

 

13.1.                        The licenses hereunder will remain in effect for
the Term unless terminated in accordance with Section 13.2 or 13.3.

 

13.2.                        Licensor may terminate this Agreement upon written
notice to Licensee only if an Arbitration Tribunal (constituted pursuant to
Section 15.4) holds or declares that the Licensee has:  (a) committed a material
breach of this Agreement which is incapable of remedy or  (b)  committed any
other material breach of this Agreement which is capable of remedy, which breach
remained uncured for at least 30 days after notice was given of the breach.

 

13.3.                        Upon termination of this Agreement, Licensee shall
cease using the Software and promptly (and in any event within one month) return
or destroy at Licensor’s direction all copies of the Software and Documentation,
and return sufficient evidence of such to Licensor.  Licensee shall delete all
copies of Software residing in memory on any computer. Licensee shall, within
one month from the effective date of the termination, certify in writing by an
officer or director that all copies of the Software and Documentation have been
returned, deleted or destroyed as directed by Licensor. If Licensee fails to do
so Licensor shall be entitled to repossess and remove any Software and
Documentation from Licensee and any Sublicensee.

 

14.                               EMPLOYEES

 

14.1.                        If prior to six months after the Effective Date,
Licensee takes any of the actions specified under “Loss of Support” on Schedule
E, Licensee will notify Licensor thereof and Licensor’s obligations under 6.1
will immediately terminate. If, prior to 12 months after the Effective Date,
Licensee takes any of the actions specified under “Support Obligations” on
Schedule E, Licensee will notify Licensor thereof and thereafter Licensor will
have the right to request on one month’s notice, and Licensee shall be required
to provide, reasonable support for the TRS Software to Licensor at commercially
reasonable rates and terms for up to 7 months after Licensee’s having taken any
such actions.

 

15.                               GENERAL

 

15.1.                        This Agreement sets out the entire understanding
between the parties relating to Licensee’s purchase and use of the license to
the Software and replaces all prior proposals, understandings and other
agreements, oral and written between the parties relating to the subject matter
of this Agreement.

 

15.2.                        If any part of this Agreement that is not
fundamental is found to be illegal or unenforceable, this shall not affect the
validity or enforceability of the remainder of this Agreement.

 

15.3.                        This Agreement shall be binding upon the parties
and their permitted successors and assigns.  Licensee may assign all of the
rights and obligations hereunder in their entirety, in connection with a
transfer of the business using the Licenses granted hereunder.  Any attempted
assignment in violation of this Section 15.3  is void.

 

15.4.                        This Agreement shall be deemed to have been
executed in the State of New York and shall be governed by and construed in
accordance with the laws of the State of New York.  Any dispute arising out of
or in connection with this Agreement shall be finally settled by arbitration
under the Rules of Arbitration of the International Chamber of Commerce (the
“ICC”). The arbitrator or arbitrators (“Arbitration Tribunal”) shall be chosen
in accordance with

 

5

--------------------------------------------------------------------------------


 

the ICC rules. The arbitration proceedings shall take place in New York City,
Borough of Manhattan. The language of all arbitration proceedings shall be
English. The findings of the arbitrator(s) shall be final and binding on the
parties. Judgment on the award of the arbitrator(s) may be entered in any court
of competent jurisdiction.

 

15.5.            Notices

 

(a)                      Any notice to be given under this Agreement may be
delivered by hand delivery, registered mail (or the equivalent in the country
where the notice is delivered) or facsimile to the following:

 

For Licensor:

 

Telerate

 

 

233 Broadway

 

 

24th Floor

 

 

New York, NY 10279

 

 

Attn: Adam Ableman

 

 

 

With a copy to:

 

Latham & Watkins

 

 

885 Third Avenue

 

 

New York, NY 10022

 

 

Attn: David Allinson

 

For Licensee:

 

HyperFeed Technologies, Inc.

 

 

300 South Wacker Drive

 

 

Suite 300

 

 

Chicago, Illinois 60606

 

 

Attn: Paul Pluschkell

 

 

Fax No.:

 

 

 

With a copy to:

 

Jenner & Block LLP

 

 

One IBM Plaza

 

 

Chicago, Illinois 60611

 

 

Name:

 

 

Fax No.

 

 

 

For Reuters:

 

c/o Reuters America LLC

 

 

3 Times Square

 

 

New York, New York 10036

 

 

Name: General Counsel

 

 

Fax No. 646-223-4250

 

(b)                                 Notices given by hand delivery shall be
addressed to the person at the address or by facsimile shall be addressed to the
person at the number set out in paragraph A, above.

 

(c)                                  Either party may change the person, address
and facsimile number notices are to be delivered to, by giving notice to the
other party in accordance with this Section 15.5.

 

(d)                                 Notices shall be deemed to have been
received: (i) if hand delivered, on the day delivered; (ii) if sent by
registered mail, on the third business day after being sent; or (iii) if sent by
facsimile, on the day sent provided the transmitting facsimile machine produces
a report verifying successful completion of the transmission.

 

15.6.                        Licensor shall, upon prior written notice, be
entitled to, at its expense, have a third party of its choice to conduct a
financial and technical audit of Licensee’s records software, facilities and/or
personnel to the extent reasonably necessary to ensure that Licensor is being
paid all amounts properly due to Licensor by Licensee under this Agreement, and
specifically, to determine the number of Licensee Desktops being licensed or
otherwise in use.  Such audits shall be conducted no more than once every six
months and will be conducted so as not to disrupt the business of Licensee. 
Notwithstanding the foregoing, Licensee shall have no obligation to provide
Licensor any information that could reasonably identify Licensee’s customers.

 

15.7.                        Sections 5, 7, 8.1(a), 8.2, 10, 11, 12, 13.3, 14,
15.6 and 15.9 shall survive the termination of this Agreement for any reason. 
Section 8.1(b) and (c) shall survive for two (2) years from the Effective Date.

 

15.8.                        This Agreement may only be amended by the parties
in writing, signed by duly authorized representatives of the parties and, prior
to the Effective Date, Reuters Limited.

 

15.9. The parties will treat and hold as confidential any information concerning
the businesses and affairs of the other parties that is not already generally
available to the public (including the terms of this Agreement) (“Confidential
Information”), refrain from using any of the Confidential Information except in
connection with this Agreement, and deliver promptly to the appropriate party
such information or destroy, at the request and option of the appropriate party,
all tangible embodiments (and all copies) of the Confidential Information which
are in his, her, or its possession. In the event that any of the parties is
requested or required (by oral question or request for information or documents
in any legal proceeding, interrogatory, subpoena, civil investigative demand, or
similar process) to disclose any Confidential Information, such party will
notify the party to whom the information relates promptly of the request or
requirement so that such party may seek an appropriate protective order or waive
compliance with this provision. If, in the absence of a protective order or the
receipt of a waiver hereunder, any of the parties is, on the advice of counsel,
compelled to disclose any Confidential Information to any tribunal or else stand
liable for contempt, such party may disclose the Confidential Information to the
tribunal; provided, however, that such party shall use his, her, or its
reasonable best efforts to obtain, at the reasonable request of party to whom
the information relates, an order or other assurance that confidential treatment
will be accorded to such portion of the Confidential Information required to be
disclosed as such party shall designate.  If either party wishes to make a press
release or otherwise disclose the relationship between Licensor and Licensee as
it relates to this Agreement, the party wishing to make the disclosure shall not
do so without the written consent of the other party, such consent not to be
unreasonably withheld.  Prior to the Effective Date or such earlier date as may
be agreed in writing by Licensor and Reuters, Licensee may not market, or
otherwise contact, have discussions with or enter into agreements with potential
customers with respect to, the Licensee Platform or the Licensee Desktop.

 

15.10.                  The obligations of the parties under this Agreement
shall become effective only upon the date (the “Effective Date”) of the Closing
under and as defined in the Stock and Asset Purchase Agreement dated as of
December 20, 2004 by and among Reuters Limited, Reuters S.A., Moneyline Telerate
Holdings, Inc., and the subsidiaries thereof party thereto, as the same may be
amended or

 

6

--------------------------------------------------------------------------------


 

otherwise modified from time to time (the “Acquisition Agreement”) (other than
Sections 14.1 and 15.9, which shall be effective immediately).  In the event the
Acquisition Agreement is terminated prior to the Effective Date, this Agreement
shall terminate simultaneously therewith.

 

15.11.                  Notwithstanding anything in this Agreement to the
contrary, Licensee agrees to be bound by, be subject to, comply with, and take
all necessary action required under the terms of the Commitments Letter dated 20
May 2005 from Reuters and Moneyline Telerate Holdings, Inc. to the European
Commission or any requirements of the European Commission under such Commitments
Letter.  Licensee agrees that it shall not assert any claim or liability against
the Monitoring Trustee under and as defined in such Commitments Letter or any of
its employees or agents.  This Section 15.11 shall survive termination of this
Agreement.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TELERATE TRADING ROOM SYSTEM SOFTWARE

 

***

 

--------------------------------------------------------------------------------


 

Site

 

Street

 

600 Commons Drive, Suite 110

City

 

Aurora

State/Region/County

 

Illinois

ZIP/Post Code

 

60504

Country

 

USA

 

9

--------------------------------------------------------------------------------


 

SCHEDULE B

 

LIMITATIONS ON PERMITTED SUBLICENSES (BY JURISDICTION)

 

Greece, Cyprus, Spain and Portugal, in accordance with the Distribution
Agreement, dated March 7, 2002, between Moneyline Telerate and Famanet Holdings
Ltd.

 

Sub-Saharan Africa, in accordance with the Distribution Agreement, dated
December 4, 2001, between Moneyline Telerate and Green Rose Trading (Pty) Ltd.

 

Belgium, Luxembourg and the Netherlands, in accordance with the Distribution
Agreement, dated January 27, 2004, between Moneyline Telerate (UK) Ltd. and
MarketXS.com B.V.

 

With respect to Italy (including Vatican City and San Marino Republic, “Italy”),
any distribution and sublicensing of the Licensee Platform and Licensee Desktop
are subject to the following restrictions in accordance with the Distribution
Agreement, dated September 15, 2002, between Moneyline Telerate International
and Telerate Italia S.p.A.:

(i)                                    must be “private labeled” products; and

(ii)                                users must not be substantially domiciled in
Italy, but must have a global or multinational reach.

 

Indonesia, in accordance with the Distribution Agreement, dated as of April 1,
1999, between Telerate International Inc. and Antara News Agency.

 

Korea, in accordance with the Distribution Agreement, dated December 11, 2000,
between Bridge Information Systems (International) Inc. and Yonhap News Agency.

 

India, Sri Lanka, Bhutan, Bangladesh and Nepal, in accordance with the
Distribution Agreement, dated July 1, 2002, between Moneyline Telerate
International and Indian Quotation Systems Private Limited.

 

Colombia, in accordance with the Supply and Technical Support Agreement, dated
October 1, 1998, between Telerate International, Inc. and Telequote Ltda.

 

Japan, in accordance with the Exclusive Distributor Agreement, dated October 17,
2001, by and between Moneyline Telerate International, QUICK Corp. (“Quick”),
and Quick MoneyLine Telerate Corp. (“QMT”), until completion of the transactions
contemplated by the Merger Agreement between Reuters Japan Ltd., Quick and QMT.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE C

 

REQUIRED THIRD PARTY LICENSES

 

3rd Party Software

 

Dependency

Xmeter GUI

 

TRS - Publicly built binaries for this public-domain utility.

perl

 

TRS - Install/Configuration utilities, where not packaged with the OS

gtar

 

TRS - Install/Configuration utilities, where not packaged with the OS

gnumake

 

TRS 3.x API

rcs

 

TRS 3.x API

FreeType library

 

TRS - TCT for UNIX

GD library

 

TRS - TCT for UNIX

PNG library

 

TRS - TCT for UNIX

Apache Xerces library

 

TRS - TCT for UNIX

Java JRE from SUN

 

TRS - Observer+

Firebird Database

 

TRS - Observer+

Application Server Tomcat

 

TRS - Observer+

RFunc library

 

TRS - Observer+

XSQL Servlet

 

TRS - Observer+

JRA/JDBC Driver

 

TRS - Observer+

VBA Run-Time package from Microsoft

 

Active8

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

FEES

 

$1,000,000, 25% payable January 15, 2006 and the remainder payable January 15,
2007.

 

This fee includes unlimited Licensee Desktop licenses for the Customer
Deployment and Managed Deployment Models.  Licenses for users of the Licensee
Desktop connected to the Shared Deployment Model can be purchased from Licensor
as follows:

 

*** (US) per license for the first *** users

*** (US) per license for all subsequent users

 

Notwithstanding the foregoing, Licensee shall be entitled to unlimited users of
the Licensee Desktop, without payment of any specific fees in respect thereof,
following *** after the Effective Date

 

Licensee shall report to Licensor, within one month of the end of each calendar
quarter, the maximum number of users with access to Licensee Desktop during such
quarter.

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

LOSS OF SUPPORT:

 

Licensee (together with its affiliates) hires:

 

o            any of the employees listed in section (1) below and marked with an
asterisk, or

 

o            more than 50% of the employees listed in either section (1) or (2)
below

 

SUPPORT OBLIGATIONS:

 

Licensee (together with its affiliates) hires:

 

o            more than 2/3 of the employees listed in any of sections (1), (2),
(3) or (4), or

 

o            more than 1/3 of the employees listed in any such section in any
three-month period

 

The foregoing does not apply to, and all calculations will exclude, any
employees terminated by Licensor prior to such employees being solicited or
hired by Licensee.

 

TRS EMPLOYEES

 

***

 

13

--------------------------------------------------------------------------------